DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 14 lines 7-16, filed 12/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §101 of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see sections IV.C.1. through IV.C.4., filed 12/23/2021, with respect to claims 1, 7, 8, and 9 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §112(b) of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see page 16 last 2 paragraphs, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson (20130307193).

Claim Objections
Claim 7 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 6:
Claim 6 recites the limitation "the mapping point" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the endpoint" in 2.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the first security area set" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 10:
Claim 10 recites the limitation “if both endpoints of the first virtual sub-segment” in line 11. There is insufficient antecedent basis for “the first virtual sub-segment.” Further, the use of “endpoints” to describe the endpoints of multiple features renders the claim unclear.
Claim 10 recites the limitation “the endpoint is the intersection point, the start point, or the end point” in lines 16-17. It is unclear what “endpoint” this is referring to. Further, it is unclear how the “endpoint” could be anything other than the endpoint yet is claimed as being “the intersection point, the start point, or the end point.” It is further unclear whether “endpoint” and “end point” is deliberately different to denote different features or if the intervening space was inadvertent.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20130307193) in view of Lensgraf (20190283329 – previously of record).

In reference to claim 1:
Johnson discloses a method for printing a target file (para 0006). Johnson further discloses dividing an input print model into multiple slices (paras 0002, 0007) and obtaining start and end positions (para 0008). Johnson does not disclose 
(2)	obtaining a start position and an end position, wherein the start position is a position of a fast-moving start point of the printer nozzle, and the end position is a position of a fast-moving end point of the printer nozzle; and
(3)	determining a fast-moving path on a horizontal plane corresponding to a slice of a print target according to the start position and the end position, so that a length of the fast-moving path outside a polygon in the slice is the shortest
(4)	printing an entire slice of the print target and keep repeating steps (2)-(3) when printing each slice until the print target is finished.
wherein:
step (3) further comprises obtaining a first determining result by determining whether the start point and the end point are located in the same polygon;
the first determining result indicates at least one situation selected from the group consisting of: the start point and the end point are inside a same polygon, the start point and end point are located in two different polygons, and only one of the start point and the end point is located in a poly gone.

(1)	Dividing an input print model file of the print target into multiple slices, each slice corresponding to one or more polygons, wherein the one or more polygons are areas where a printing material is printed (paras 0007 and 0084);
(2)	obtaining a start position and an end position, wherein the start position is a position of a fast-moving start point of the printer nozzle, and the end position is a position of a fast-moving end point of the printer nozzle (para 0056); and
(3)	determining a fast-moving path on a horizontal plane corresponding to a slice of a print target according to the start position and the end position, so that a length of the fast-moving path outside a polygon in the slice is the shortest (para 0056)
(4)	printing an entire slice of the print target and keep repeating steps (2)-(3) when printing each slice until the print target is finished (para 0053; Fig. 3).
wherein:
step (3) further comprises obtaining a first determining result by determining whether the start point and the end point are located in the same polygon;
the first determining result indicates at least one situation selected from the group consisting of: the start point and the end point are inside a same polygon (inherent if there is only one screw being printed), the start point and end point are located in two different polygons (para 0056), and only one of the start point and the end point is located in a polygon (inherent when the printing operation is being started as the extruder is moving from a non-print area to a print area).
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the path and determination logic of Lensgraf in the method of Johnson in order to reduce the non-printing travel time (Lensgraf paras 0026, 0033).

In reference to claim 3:
In addition to the discussion of claim 1, above, Lensgraf further discloses wherein when the first determining result indicates that the start point and the end point are located in two different polygons (paras 0026-0028), the method further comprises the steps of:
determining intersection points of a first virtual line segment and the two different polygons, wherein the first virtual line segment is formed by the start point and the end point (paras 0026-0028, 0056);
determining a fast-moving path inside a start point polygon based on the start point and the intersection point of the first virtual line segment and the start point polygon, wherein the start point polygon is a polygon in which the start point is located (para 0026-0028, 0056);
determining a fast-moving path inside an end point polygon based on the end point and the intersection point of the first virtual line segment and the end point polygon, wherein the end point polygon is a polygon in which the end point is located (para 0026-0028, 0056); and
determining a fast-moving path between the start point polygon and the end point polygon, so that the fast-moving path between the start point polygon and the end point polygon, located outside a polygon in a first pseudo security area, is the shortest, wherein the first pseudo security area is an area not occupied by the start point polygon and the end point polygon on the horizontal plane  (para 0026-0028, 0056).
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the path and determination logic of Lensgraf in the method of Johnson in order to reduce the non-printing travel time (Lensgraf paras 0026, 0033).

In reference to claim 4:

determining intersection points of a second virtual line segment and the polygon, wherein the second virtual line segment is formed by the start point and the end point (Lensgraf paras 0026-0028; While not explicit, Lensgraf is explicit in calculating the “piercing points” and minimizing the non-printing “travel” time, as such it would have been apparent to one of skill in the art to minimize the travel time when beginning a print operation as the printhead moves from a start position);
determining a fast-moving path inside an endpoint polygon based on the intersection points and the start point or end point in the endpoint polygon, wherein the endpoint polygon is a polygon in which the start point or the end point is located (Lensgraf paras 0026-0028); and
determining a fast-moving path between the endpoint polygon and the end point or start point outside the endpoint polygon, so that the fast-moving path located outside a polygon in a second pseudo security area is the shortest, wherein the second pseudo security area is an area not occupied by the endpoint polygon on the horizontal plane (Lensgraf paras 0026-0028, 0056).
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the path and determination logic of Lensgraf in the method of Johnson in order to reduce the non-printing travel time (Lensgraf paras 0026, 0033).

In reference to claim 6:
In addition to the discussion of claim 1, above, Johnson further discloses when there is a grid line connecting the mapping point  and the endpoint not  within the first security area set , a shortest grid line connecting the mapping point and the endpoint not within the first security area set is used as the fast-moving path between the endpoint not within the first security area set and the mapping point 
Modified Johnson further teaches when there is no grid line connecting the mapping point and the endpoint not within the first security area set, a connection line between the mapping point and the endpoint not within the first security area set is used as the fast-moving path between the mapping point and the endpoint not within the first security area set (Lensgraf paras 0026-0028, 0056). 
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the path and determination logic of Lensgraf in the method of Johnson in order to reduce the non-printing travel time (Lensgraf paras 0026, 0033).

In reference to claim 7:
In addition to the discussion of claim 3, above, modified Johnson does not teach wherein the method further comprises the steps of:
constructing an area not occupied by the start point polygon and the end point polygon on the horizontal plane as the first pseudo security area;
obtaining an external moving start point by moving out an intersection point of the first virtual line segment and the start point polygon, wherein the intersection point  is  closer to a boundary of the end point polygon than to a boundary of the start point polygon;
obtaining an external moving end point by moving out an intersection point of the first virtual line segment and the end point polygon, wherein the intersection point  is closer to the boundary of the start point polygon than to the boundary of the end point polygon; and
determining an external fast-moving path between the external moving start point and the external moving end point in the first pseudo security area, so that the external fast-moving path outside a polygon in the first pseudo security area is the shortest.


In reference to claim 10:
In addition to the discussion of claim 1, above, modified Johnson does not explicitly teach when the first determining result indicates that the start point and the end point are inside the same polygon, the method further comprises the steps of: 
determining intersection points of a third virtual line segment and a first security area in the same polygon, and determining first virtual sub-segments by dividing the third virtual line with the intersection points, wherein: 
the third virtual line segment is formed by the start point and the end point, and the first security area is a wall area of the polygon; 
if both endpoints of the first virtual sub-segment are located in the same first security area within a first security area set, determining that a fast- moving path between the two endpoints of the first virtual sub-segment is located in the same first security area, wherein the first security area set is a set of wall areas of each polygon on the slice, and the endpoint  is the intersection  point, the start point, or the end point.
However, the “third virtual line segment” is interpreted as a line between the start point and end point (See para 0059 of Applicant’s published application.” As such, when both the end points are located on the same wall, this limitation is inherently met by Johnson. Further, as this condition is met by the prior art the remaining conditions need not be present for the claim to be met. See MPEP 2111.04(II).

In reference to claim 11:
Johnson discloses a method for printing a target file (para 0006), comprising the steps of: 
providing a printer comprising a printer nozzle and a printer base (para 0020); and 
controlling the printer to perform the following steps: 
dividing an input print model file of the print target into multiple slices, each slice corresponding to one or more polygons, wherein the one or more polygons are areas where a printing material is printed (paras 0002, 0007).
Johnson does not disclose the remainder of claim 11. However, this is taught by Lensgraf. Lensgraf teaches a method for printing a target file (abstract) which reduces the non-printing travel time (paras 026, 0033). Lensgraf further teaches 
obtaining a start position and an end position, wherein the start position is a position of a fast-moving start point of the printer nozzle, and the end position is a position of a fast-moving end point of the printer nozzle (para 0056); 
determining a fast-moving path on a horizontal plane corresponding to a slice of a print target according to the start position and the end position, so that a length of the fast-moving path outside a polygon in the slice is the shortest (para 0056, although this appears to not be required as both the start point and end point are inside the same polygon as claimed below); and 
printing an entire slice of the print target and keep repeating the step of obtaining the start position and the end position and the step of determining the fast- moving path when printing each slice until the print target is finished (para 0053; Fig. 3); 
wherein: 

Modified Johnson does not explicitly teach when the first determining result indicates that the start point and the end point are inside the same polygon, the method further comprises the steps of: 
determining intersection points of a third virtual line segment and a first security area in the same polygon, and determining first virtual sub-segments by dividing the third virtual line with the intersection points, wherein: 
the third virtual line segment is formed by the start point and the end point, and 
the first security area is a wall area of the polygon.
However, the “third virtual line segment” is interpreted as a line between the start point and end point (See para 0059 of Applicant’s published application.” As such, when both the end points are located on the same wall, this limitation is inherently met by Johnson. Further, as this condition is met by the prior art the remaining conditions need not be present for the claim to be met. See MPEP 2111.04(II).

In reference to claim 12:
Johnson discloses a method for printing a target file (para 0006), comprising the steps of: 
providing a printer comprising a printer nozzle and a printer base (para 0020); and 
controlling the printer to perform the following steps: 
dividing an input print model file of the print target into multiple slices, each slice corresponding to one or more polygons, wherein the one or more polygons are areas where a printing material is printed (paras 0002, 0007).

obtaining a start position and an end position, wherein the start position is a position of a fast-moving start point of the printer nozzle, and the end position is a position of a fast-moving end point of the printer nozzle (para 0056); 
determining a fast-moving path on a horizontal plane corresponding to a slice of a print target according to the start position and the end position, so that a length of the fast-moving path outside a polygon in the slice is the shortest (para 0056); and 
printing an entire slice of the print target and keep repeating the step of obtaining the start position and the end position and the step of determining the fast- moving path when printing each slice until the print target is finished (para 0053, Fig. 3); 
wherein: 
the step of determining the fast moving path further comprises obtaining a first determining result by determining whether the start point and the end point are located in the same polygon (paras 0026-0028, 0056); 
when the first determining result indicates that the start point and the end point are located in two different polygons, the method further comprises the steps of: 
determining intersection points of a first virtual line segment and the two different polygons, wherein the first virtual line segment is formed by the start point and the end point (para 0056); 
determining a fast-moving path inside a start point polygon based on the start point and the intersection point of the first virtual line segment and the start point polygon, wherein the start point polygon is a polygon in which the start point is located (paras 0026-0028, 0056); 

determining a fast-moving path between the start point polygon and the end point polygon, so that the fast-moving path between the start point polygon and the end point polygon, located outside a polygon in a first pseudo security area, is the shortest, wherein the first pseudo security area is an area not occupied by the start point polygon and the end point polygon on the horizontal plane (paras 0026-0028, 0056).
 It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the path and determination logic of Lensgraf in the method of Johnson in order to reduce the non-printing travel time (Lensgraf paras 0026, 0033). Further, as this condition is met by the prior art the remaining conditions need not be present for the claim to be met. See MPEP 2111.04(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742